Citation Nr: 0511505	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  97-14 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for anisometropia.

2.  Whether reduction of a 100 percent disability rating for 
schizophrenia to 70 percent was proper.  

3.  Entitlement to an increased rating for residuals of a 
fracture at T11-12, currently rated as 20 percent disabling.

4.  Entitlement to an increased rating for left shoulder 
bicipital tendinitis, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran had active service from October 1978 to December 
1982.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of January 1996, August 
1996, and May 1999 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico.  

The issue of an increased rating for residuals of a fracture 
at T11-12, currently rated as 20 percent disabling, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

The Board notes that the veteran's accredited representative 
filed a memorandum claiming service connection for eye 
conditions noted in the veteran's service medical records.  
The RO denied service connection for anisometropia and the 
veteran's appeal of the claim was perfected and is disposed 
of below.  The Board's review reveals that the veteran was 
diagnosed with acquired color blindness on his separation 
examination.  It does not appear that the RO addressed this 
issue, which would be included the original claim of service 
connection for eye conditions.  Without implying an opinion 
on the merits of the veteran's claim, the Board refers the 
issue to the RO for compliance with the duty to notify and 
assist the veteran in development of his claims.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The veteran does not have an acquired eye disability, 
diagnosed as anisometropia, that is related to his active 
military duty.

3.  The veteran's left shoulder bicipital tendinitis has been 
symptomatic, to include pain and some limitation of arm 
motion; however, there is no medical evidence of ankylosis or 
frequent episodes of recurrent dislocation, nonunion with 
loose movement or malunion of the scapulohumeral joint or of 
other deformity of the humerus causing flail shoulder, 
nonunion, fibrous union, or malunion, and range of arm motion 
is not limited to the shoulder level.

4.  Resolving reasonable doubt in the veteran's favor, the 
evidence of record at the time of the August 1996 rating 
reduction does not establish material improvement in the 
veteran's service-connected schizophrenia that is reasonably 
certain to be maintained under the ordinary conditions of 
life.  


CONCLUSIONS OF LAW

1.  An acquired eye disability, anisometropia was not 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).  

2.  The criteria for the assignment of a rating in excess of 
10 percent for left shoulder bicipital tendinitis are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.321, 4.1-4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5024-5003-5201, 5100, 5202, 5203 
(2004).

3.  The criteria for reduction of a 100 percent schedular 
rating for schizophrenia to 70 percent effective November 1, 
1996 are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.105(e), 3.343, 3.344 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  

With respect to the veteran's claim of entitlement to 
restoration of the 100 percent disability rating for 
schizophrenia, the Board finds, in light of the favorable 
decision below, that no further assistance or notification 
action is necessary.  

Regarding the remaining claim of entitlement to service 
connection for anisometropia and entitlement to a disability 
rating greater than 10 for left shoulder bicipital 
tendinitis, for the reasons set forth below, the Board finds 
that VA has satisfied its duties to the veteran under the 
VCAA.  

In a February 2002 letter and in the June 2003 Supplemental 
Statement of the Case (SSOC), the RO notified the veteran of 
the information and evidence needed to substantiate and 
complete his claim, and of what part of that evidence was to 
be provided by him and what part VA would attempt to obtain 
for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also contained language in 
effect advising the veteran to submit or identify any 
evidence that he believed would help the RO decide his claim.  
See Pelegrini v. Principi, 18 Vet. App. 413 (2004), cf. VA 
O.G.C. Prec. Op. No. 1-2004.

Here, the Board acknowledges that the February 2002 letter 
and June 2003 SSOC were provided to the veteran long after 
the initial adjudication of his claim.  In a recent decision, 
the U.S. Court of Appeals for Veterans Claims (Court) 
expressed the view that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini, 
18 Vet. App. at 420-421.  In this case, however, it is 
obvious that the RO could not have provided the VCAA notice 
prior to the initial adjudication because those adjudications 
took place years prior to the enactment of the VCAA and the 
promulgation of its implementing regulations.

Regardless, the Board finds that the veteran was not 
prejudiced by the post-initial adjudication VCAA 
notification.  Throughout the course of this longstanding 
appeal, the veteran has been repeatedly advised of the 
evidence of record and the applicable rating criteria.  He 
has continued to submit or identify additional evidence in 
support of his appeal and that evidence was duly considered 
by the RO.  Indeed, in the June 2003 Supplemental Statement 
of the Case, the RO indicated that it had again reviewed the 
veteran's claims folders in their entirety.  Thus, the Board 
finds that the veteran received the same benefit of the RO's 
full consideration of the all the evidence of record, as he 
would have received had he received the VCAA notice prior to 
initial adjudication.  Moreover, the Board notes that the 
effective date of any award based on additional evidence 
would have been fixed in accordance with the claim that was 
the subject of the initial adjudication.  38 C.F.R. 
§ 3.156(b) (2003) (new and material evidence received prior 
to the expiration of the appeal period, or prior to the 
appellate decision, if a timely appeal has been filed, will 
be considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 
38 C.F.R. § 3.400(q)(1) (2003) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  For the reasons set forth above, the Board finds 
that VA has fully satisfied its notification duties to the 
veteran and that he has not been prejudiced by any post-
initial adjudication notification.  Bernard v. Brown, 
4 Vet. App. 384 (1993).

The Board finds that VA has also fulfilled its duty to assist 
the veteran in obtaining evidence needed to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).  Consistent with this duty, the Board remanded the 
matter in October 2000 to obtain additional records as well 
as VA examination reports.  The RO has complied with the 
Board's remand instructions.  Stegall v. West, 11 Vet. App. 
268 (1998).  It is also noted that the veteran's service 
department medical records are on file, as are relevant post-
service clinical records.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c)(1) - (3) (2003).  There is no 
indication of outstanding records, nor is there a need for 
another VA medical opinion, given the thoroughness of the 
examination reports recently obtained by the RO.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  For 
all the foregoing reasons, the Board concludes that VA's 
duties to assist the veteran have also been fulfilled.

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).  

Throughout the current appeal, the veteran has contended that 
he has anisometropia as a result of trauma while in service.  
He alleges that this began in service and has continued since 
then.  

In this regard, the Board notes that service medical records 
reflect a diagnosis of anisometropia and color (acquired) 
vision defect on the veteran's separation examination.  The 
July 1982 physical evaluation board report noted that the 
ophthalmology service evaluated him for a color vision 
defect.  A thorough color vision examination revealed 
anisometropia and an acquired color vision defect which was 
treated with refraction.  The summary form of the physical 
evaluation board proceedings lists both diagnoses.

The Board notes that anisometropia is "'a difference in the 
refractive power of the two eyes,' Dorland's Illustrated 
Medical Dictionary 86 (28th ed.1994)" Abriam v. West, 
17 Vet. App. 356 (2000).

The Board notes that refractive errors of the eye are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (2004).  As the diagnosis 
of anisometropia refers merely to a difference in refractive 
power, it does not represent an acquired eye disability for 
which service connection may be granted that is associated 
with an incident of his active military duty.  Therefore, 
service connection for anisometropia may not be granted.  

The Board concludes that a preponderance of the evidence is 
against the veteran's claim for service connection for 
anisometropia.  The doctrine of reasonable doubt is not, 
therefore, for application.  See 38 U.S.C.A. § 5107(b) (West 
2002).

Increased Rating

Law and Regulation

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  The average 
impairment as set forth in VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.  If an 
unlisted condition is encountered it is rated under a closely 
related disease or injury in which the functions affected, 
the anatomical localization, and the symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (2004).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

Although medical reports must be interpreted in light of the 
whole recorded history, the primary concern in a claim for an 
increased evaluation for a service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).  
In determining a rating for a disability, the Board may only 
consider those factors that are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be legal error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  As a result, the 
Board will only address medical records insofar as they 
pertain to the relevant rating criteria.  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

Rating Criteria

The veteran's left shoulder bicipital tendinitis is currently 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5024, 
governing tenosynovitis.  Diseases rated under Diagnostic 
Codes 5013 though 5024 (except for gout) are to be rated as 
analogous to degenerative arthritis under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Under this Code, degenerative 
arthritis, established by X-ray findings, will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
However, when limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each major joint or groups of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003. 38 C.F.R. § 4.71a; see also Degmetich 
v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. Id.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 20 
percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  NOTE (2): The 20 percent and 
10 percent ratings based on X-ray findings will not be 
utilized in rating conditions listed under Diagnostic Codes 
5013 to 5024, inclusive.  38 C.F.R. § 4.71a.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5201, a 20 
percent rating is warranted when the veteran's arm motion is 
limited to raising the arm to shoulder level; or when the 
motion of the veteran's minor arm is limited to midway 
between the side and shoulder.  A 30 percent disability 
rating is warranted when the range of motion of the veteran's 
major arm is limited to midway between the side and shoulder; 
or the range of motion of the veteran's minor arm is limited 
to 25 degrees from the veteran's side.  A 40 percent rating 
is warranted only when the veteran is unable to raise his 
major arm to 25 degrees from his side.

Ankylosis of scapulohumeral articulation of the major 
shoulder with favorable abduction limited to 60 degrees from 
the side warrants a 30 percent rating; the minor shoulder is 
rated 20 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5200.  

Fibrous union of the major humerus warrants a 50 percent 
rating; the minor shoulder is rated 40 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5202.  

Recurrent dislocation at the scapulohumeral joint, with 
frequent episodes and guarding of all arm movements is rated 
30 percent and 20 percent, respectively, for the major and 
minor shoulder.  Infrequent episodes of such dislocation with 
guarding of movement only at the shoulder level is rated 20 
percent for either extremity.  Dislocation or nonunion with 
loose movement of the clavicle or scapula is rated 20 
percent.  Nonunion without loose movement or malunion of the 
scapulohumeral joint is rated 10 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5203.

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Factual Background

Pertinent post service medical records contemporaneous with 
the period under consideration include VA treatment and 
examination.  The veteran was examined by VA in October 1992.  
He complained of left shoulder pain with functional 
limitation.  There was no muscle atrophy found.  He had no 
limitation of motion.  He did have painful elbow and shoulder 
movement with severe crepitus over the shoulder.  He had pain 
to pressure over the subacromial and lateral epicondyle in 
the left upper extremity.  Left shoulder peritendinitis was 
diagnosed.

The veteran was again examined by VA in October 1995.  He 
reported a localized pain in the left shoulder.  The examiner 
noted no medial, lateral, anterior, or posterior instability 
of the left shoulder.  Range of motion of the left shoulder 
was abduction and flexion to 180 degrees with extension and 
internal and external rotation to 90 degrees.  He had 
tenderness to palpation of the left shoulder bicipital tendon 
with severe crepitus in the left shoulder.

Review of the veteran's VA treatment records indicate that 
the veteran has periodically sought treatment for complaints 
of persistent pain in his left shoulder.

An April 2001 physical therapist's report (translated in 
January 2005), noted complaints of chronic pain in the left 
shoulder that increased when elevated.  There was limitation 
of motion in anterior flexion and abduction with poor 
tolerance to resistance.  Examination of the left shoulder 
showed no atrophy.  The shoulder was painful to touch in the 
anterior and posterior aspects.  The active range of motion 
was flexion to 120 degrees, abduction to 110 degrees, 
extension to 40 degrees, and complete rotation.  Passively he 
had range of motion in flexion to 140 degrees, abduction 120 
degrees, that was painful above 90 degrees.  His strength was 
4/5, with an increase of pain with resistance.  The diagnosis 
was chronic pain problems in the left shoulder then worsened 
with elevation above 90 degrees.  It limited anterior 
movements in anterior flexion and active abduction and the 
capacity to make heavy physical efforts.

A report from the same physical therapist in July 2001 noted 
essentially the same findings.

The veteran was afforded a VA orthopedic examination in 
February 2003.  He complained that his shoulder had gotten 
worse since the last VA examination.  He reported constant 
throbbing pain in the left shoulder that was on the anterior 
and superior aspect of the left shoulder.  Because the pain 
was described as constant, the examiner noted it was without 
flare-ups.  He had increased pain with range of motion and 
with strength activities.  He did not recall if he had a 
history of a dislocated shoulder.  The veteran was noted to 
not be very cooperative with giving his history.  He also 
complained of stiffness in the shoulder. The veteran was 
described as independent in his activities of daily living.  
His range of motion in the left shoulder was measured.  
Abduction was to 100 degrees, flexion to 100 degrees, and 
internal and external rotation were to 80 degrees.  Pain 
began in the range of motion with abduction and at 100 
degrees of flexion and 90 degrees of internal rotation.  On 
examination, there was tenderness to palpation on the left 
bicipital groove and glenohumeral joint, anterior and 
superior.  Crepitation in the left shoulder was noted.  The 
diagnosis was left shoulder bicipital groove tendonitis.

Analysis

The veteran's left shoulder bicipital tendinitis is currently 
rated at 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 
5024, governing tenosynovitis.  As such, it is rated as 
analogous to degenerative arthritis under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Under this Code, degenerative 
arthritis will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  As such, a rating in excess of 20 
percent is warranted if the veteran's arm motion is limited 
to raising the arm to shoulder level; or when the motion of 
the veteran's minor arm is limited to midway between the side 
and shoulder.

Review of the veteran's claims folder indicates that the 
veteran is left-handed.  Therefore, his left shoulder 
disability affects his major arm.  Upon examination and 
treatment, abduction has been measured to a minimum of 100 
degrees (10 degrees above shoulder level).  While the 
shoulder girdle area has not been shown to have any bony 
abnormality, it is tender to palpation and severe crepitus 
has been noted.  No atrophy has been reported with motor 
strength of 4/5 shown on examination.  

The Board notes that the veteran's range of motion is not 
quite limited to shoulder level, either actively or 
passively, and the veteran's reported constant pain began at 
100 degrees.  Thus, the evidence does not show the veteran's 
left shoulder bicipital tendinitis productive of disability 
that warrants a 20 percent disability rating pursuant to 
Diagnostic Code 5201.

The Board has considered the DeLuca criteria and has 
determined that the VA clinician at the veteran's February 
2003 examination adequately addressed the lack of weakened 
movement, excess fatigability, incoordination, swelling, 
deformity, or atrophy.  With consideration of this and the 
other relevant evidence of record, it is the Board's judgment 
that the preponderance of the evidence is against a finding 
that the veteran has any additional limitation of motion due 
to pain, flare-ups of pain, fatigability, weakness, or 
incoordination to a degree that more nearly approximates 90 
degrees, or arm motion limited to the shoulder level.

The medical evidence does not establish that the veteran's 
left shoulder joint is ankylosed, either by surgery or 
disease.  Rather, as discussed above, during this time 
period, the medical evidence reflects that the veteran has 
range of motion in the left shoulder joint, albeit limited by 
pain and crepitus beyond the shoulder level.  The Board 
further notes that the medical evidence contains no clinical 
evidence of frequent episodes of recurrent dislocation.  
There is no medical evidence of nonunion or malunion of the 
scapulohumeral joint with loose movement.  Nonunion without 
loose movement or malunion of the scapulohumeral joint is 
rated 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5203.  
Hence, there are no manifestations of the veteran's left 
shoulder disability that may be evaluated under Diagnostic 
Codes 5200 or 5202.

In sum, the veteran's left shoulder bicipital tendinitis has 
been symptomatic, to include pain and some limitation of arm 
motion; however, there is no medical evidence of ankylosis or 
frequent episodes of recurrent dislocation, nonunion with 
loose movement or malunion of the scapulohumeral joint with 
loose movement or of other deformity of the humerus causing 
flail shoulder, nonunion, or fibrous union, and range of arm 
motion is not limited to the shoulder level.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for an initial or staged rating in excess of 10 percent 
for left shoulder bicipital tendinitis must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


Restoration

The veteran contends that the August 1996 rating decision 
reducing the disability evaluation assigned to his service-
connected paranoid schizophrenia was improper.

Where reduction in the evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction of current compensation payments, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  
38 C.F.R. § 3.105(e) (2004).  The beneficiary will be 
notified at his or her latest address of record and will be 
given 60 days for the presentation of additional evidence to 
show that compensation should be continued at the present 
level.  Id.  

Review of the veteran's claims folder reveals that the 
veteran received the appropriate notice in January 1996, 
prior to the August 1996 rating reducing the evaluation 
assigned to his service-connected disability.  Accordingly, 
the Board finds that the requirements of 38 C.F.R. § 3.105(e) 
have been satisfied.  

Total disability ratings, when warranted by the severity of 
the condition and not granted purely because of hospital, 
surgical, or home treatment, or individual unemployability 
will not be reduced, in the absence of clear error, without 
examination showing material improvement in physical or 
mental condition.  Examination reports showing material 
improvement must be evaluated in conjunction with all the 
facts of record, and consideration must be given particularly 
to whether the veteran attained improvement under the 
ordinary conditions of life, i.e., while working or actively 
seeking work or whether the symptoms have been brought under 
control by prolonged rest, or generally, by following a 
regimen which precludes work, and, if the latter, reduction 
from total disability ratings will not be considered pending 
reexamination after a period of employment (3 to 6 months).  
38 C.F.R. § 3.343(a) (2004).  

For ratings that are in effect for five years or more, the RO 
must consider the provisions of 38 C.F.R. § 3.344(a) and (b) 
before it may order a reduction in rating.  38 C.F.R. 
§ 3.344(c) (2004).  In this case, the disability rating for 
the veteran's service-connected schizophrenia had been in 
effect for more than five years as of the date it was reduced 
on November 1, 1996.  Therefore, the provisions of 38 C.F.R. 
§ 3.344 are for application.  

When reducing a total schedular rating which has been in 
effect for at least five years, VA must consider the 
following: (1) the entire record of examinations and the 
medical-industrial history must be reviewed in order to 
ascertain whether the examination forming the basis of the 
reduction was full and complete; (2) an examination less 
"full and complete" than those examinations on which 
payments were authorized or continued will not be used as a 
basis for a rating reduction; (3) ratings for diseases 
subject to temporary or episodic improvement, such as 
psychoneurotic reaction, will not be reduced on any one 
examination except where all the evidence of record clearly 
warrants the conclusion that sustained improvement has been 
demonstrated; (4) rating on account of diseases which become 
comparatively symptom free after prolonged rest will not be 
reduced on examinations reflecting the results of bed rest; 
(5) although "material improvement" is clearly reflected, 
it must be considered whether the evidence makes it 
"reasonably certain" that the improvement will be 
maintained under the "ordinary conditions of life"; (6) 
exercise caution in the determination as to whether a change 
in diagnosis represents no more than a progression of an 
earlier diagnosis, an error in prior diagnosis or possibly a 
disease entity independent of the service-connected 
disability; and (7) when a new diagnosis reflects mental 
deficiency or personality disorder only, the possibility of 
only temporary remission of a super-imposed psychiatric 
disease will be borne in mind.  38 C.F.R. § 3.344(a) (2004).  

If there is any doubt regarding whether a veteran's condition 
has materially improved, the higher rating should be 
continued pending reexamination.  See 38 C.F.R. § 3.344(b) 
(2004).  

The veteran was originally assigned a 100 percent evaluation, 
effective May 10, 1984.  Prior to November 11, 1996, a 100 
percent evaluation for psychotic disorders required active 
psychotic manifestations of such extent, severity, depth, 
persistence or bizarreness as to produce total social and 
industrial inadaptability.  38 C.F.R. § 4.132, Diagnostic 
Code 9203 (1996).  

Effective November 11, 1996, under the general rating formula 
for mental disorders (to include schizophrenia, paranoid 
type), a 70 percent evaluation requires the following: 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
requires total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9203 (2004).  

In determining the propriety of the reduction, the Board must 
consider whether the RO was justified, by a preponderance of 
the evidence, in reducing the veteran's rating.  If not, the 
rating must be restored.  See Brown v. Brown, 5 Vet. App. 413 
(1993).  The Board is required to ascertain in any rating 
reduction case, based upon review of the entire record, 
whether the evidence reflects an actual change in the 
disability, whether the examination reports reflecting such 
change are based upon thorough examination, and whether any 
improvement actually reflects improvement in the veteran's 
ability to function under the ordinary conditions of life and 
work.  Id. at 420-421.  

A rating reduction case focuses on the propriety of the 
reduction and is not the same as an increased rating issue.  
See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  
Whether or not the veteran currently meets the criteria for a 
100 percent evaluation is not necessarily the issue and under 
the circumstances of this case, a reduction essentially 
requires evidence of material improvement and reasonable 
certainty that such improvement will be maintained under the 
ordinary conditions of life.

The Board notes that the veteran was examined by VA in 
October 1992.  At that time, the examiner found the veteran's 
schizophrenia to be in remission.  No evidence of any 
psychotic disorder was found.  The RO continued the veteran's 
100 percent disability rating in a July 1993 rating decision.  
The veteran was notified pursuant to 38 C.F.R. § 3.344 that a 
re-examination was to be scheduled in eighteen months to re-
evaluate his psychiatric disorder. 

The veteran underwent a second VA examination in October 
1995.  The examiner noted his review of the veteran's 
treatment record.  He was noted to sleep poorly and had a 
sensation that people wanted to get into the house at night 
and for that reason he woke up.  His sister reported that he 
had variations of mood and behavior, with periods where he 
got very depressed and other periods when he felt very well.  
The examiner noted the veteran presented in a somewhat 
confused manner and noted that his behavior contrasted 
greatly with the fee basis reports.  He was noted to be 
slightly anxious and depressed with a blunted affect.  The 
diagnosis was schizophrenia, chronic, undifferentiated type, 
mild.

The veteran's treating psychiatrist since December 1986 
submitted a letter on the veteran's behalf dated in April 
1996.  Although received by the RO in May 1996, it does not 
appear that the April 1996 letter was considered in the 
August 1996 rating decision.  In the letter, the psychiatrist 
noted that the veteran understood his questions, but his 
answers were short and erratic.  His flow of ideas was 
accelerated and he tended to divert from the main line of 
dialogue.  He could not maintain an objective flow of ideas 
and dialogue without becoming accessory.  His anxiety level 
was high.  It was difficult for him to listen for 
instructions and even more to follow them.  He evidenced poor 
impulse control.  He became irate and exhibited physical 
aggression.  He described anxiety episodes and insomnia.  The 
psychiatrist diagnosed schizophrenia, paranoid, episodic with 
inter episode residual symptoms.  His prognosis was no 
relevant change with recurrent exacerbations.  He concluded 
that the veteran would need psychiatric care for the rest of 
his life.  Additionally, the veteran would not be able to 
engage in remunerative jobs without becoming a risk to his 
personal health and safety and of others in his job.

The Board notes the psychiatrist's fee basis treatment 
reports are also of record.  The June 1996 report noted that 
the veteran related well with the therapist and showed 
improvement in his personal appearance after his recent 
marriage.  His wife had reportedly called on several 
occasions requesting information on how to cope with the 
veteran during difficult situations.  The veteran was noted 
to have evidenced dissociative episodes during his 
therapeutic relationship.  The prognosis was "caution."  

With regard to whether there had been material improvement in 
the veteran's condition at the time of reduction, the Board 
concludes that a protracted discussion is not necessary.  
This is because based on the evidence for consideration at 
the time of the August 1996 reduction, and resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
it is not reasonably certain that any material improvement in 
the veteran's service-connected schizophrenia would be 
maintained under the ordinary conditions of life.  See 
38 U.S.C.A. § 5107(b) (West 2002).  While there was strong 
evidence that the veteran's schizophrenia was in a sustained 
remission, the April 1996 treating psychiatrist's opinion 
cast more than a reasonable doubt that it would be maintained 
under the ordinary conditions of life.  In sum, the probative 
medical evidence essentially suggested that any change in the 
status quo could be detrimental to the veteran's condition.  
Although questionable as to what constitutes the "ordinary 
conditions of life" in this situation, the veteran appeared 
to follow a regimen that precluded work and there was no 
evidence of material improvement while working or actively 
seeking work.  Accordingly, considering only the evidence of 
record at the time of the reduction, the Board finds that the 
reduction to 70 percent was not proper and the 100 percent 
evaluation should be restored.

The Board notes that this conclusion is borne out by the 
subsequent increase in the disability rating assigned to the 
veteran's paranoid schizophrenia to 100 percent effective in 
June 2000.


ORDER

1.  The claim of entitlement to service connection for 
anisometropia is denied.

2.  The claim of entitlement to an increased evaluation for 
left shoulder bicipital tendinitis is denied.

3.  The reduction in the rating for the veteran's service- 
connected schizophrenia from 100 percent to 70 percent was 
not proper, and the 100 percent evaluation is restored.


REMAND

The Board notes since the veteran filed his claim, the 
Schedule for Rating Disabilities used to evaluate diseases 
and injuries of the spine, including vertebral fractures were 
amended in September 2002 and September 2003.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285, 5286, 5287, 5288, 5289, 5290, 
5291, 5292, 5293, 5294, 5295) (2002); (now codified at 
38 C.F.R. § 4.71a, Diagnostic Codes 5235, 5236, 5237, 5238, 
5239, 5240, 5241, 5242, 5243, effective Sept. 26, 2003.  

Review of the veteran's claims folder reveals that the 
veteran was not notified of these changes in the June 2003 
Supplemental Statement of the Case.  Additionally, the 
veteran has not had an opportunity to have had an examination 
of his thoracolumbar spine since the regulations have been 
revised in 2003.  VA's duty to assist the veteran includes 
obtaining recent medical records and a thorough and 
contemporaneous examination in order to determine the nature 
and extent of the veteran's disability. 38 C.F.R. 
§ 3.159(c)(4) (2004).

Accordingly, the case is REMANDED for the following:

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and extent of the veteran's 
thoracolumbar (residuals of a fracture at 
T11-12) disability.  The claims file and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination, and 
the examination report must be annotated 
in this regard.  After a review of the 
claims file, it is requested that the 
examiner provide explicit responses to 
the following:

a) The examiner should address the 
severity of the veteran's service 
connected spine disorder by recording the 
range of motion in the veteran's dorsal 
and thoracolumbar spine observed on 
clinical evaluation and should assess 
whether the spine exhibits any disability 
to include limitation of motion, pain, or 
instability.  In addition, the examiner 
should determine whether the spine 
disorder is manifested by weakened 
movement, excess fatigability, or 
incoordination.  The determinations 
should, if feasible, be expressed in 
terms of the degree of functional loss, 
if any, resulting from pain on 
undertaking motion, and the degree, if 
any, of weakened movement, excess 
fatigability, or incoordination, as 
contemplated by 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2004).  The examiner should also 
specifically state whether ankylosis, 
tenderness and muscle spasm are present.  
The examiner should provide reasons and 
bases based on medical judgment and facts 
for this opinion.

(b) The examiner should address whether 
the spine disorder is consistent with: 
moderate recurring attacks; severe 
recurring attacks with intermittent 
relief; or, pronounced with persistent 
symptoms compatible with sciatic 
neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings 
appropriate to the site of any identified 
diseased disc, with little intermittent 
relief.  In doing so, the examiner must 
identify the specific neurological tests 
conducted in making this determination.

(c) The examiner should report whether 
the service-connected spine disorder 
results in neuritis, neuralgia, or 
partial or complete paralysis of any 
nerve.  The examiner should describe the 
severity of such symptomatology.  The 
examiner should also identify whether or 
not the veteran reported any 
incapacitating episodes associated with 
the spine disorder and if so, the 
duration of such episodes.  An 
incapacitating episode is a period of 
acute signs and symptoms that requires 
bed rest prescribed by a physician and 
treatment by a physician.  The examiner 
should provide reasons and bases based on 
medical judgment and facts for this 
opinion.

2.  After completion of the above, the RO 
should readjudicate the appellant's 
increased rating claim, including any 
additional evidence obtained on remand.  
In particular, the RO's review of the 
veteran's back disability should include 
consideration of DeLuca v. Brown, 
8 Vet. App. 202 (1995), and the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 
(2004); all applicable diagnostic codes 
under 38 C.F.R. § 4.71a, pre-August 2002 
and the revised IDS and spinal rating 
criteria; and a determination as to which 
are more favorable to the veteran.  If 
any determination remains unfavorable to 
the appellant, he and his representative 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


